Citation Nr: 1116420	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  03-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to a rating in excess of 30 percent for bronchial asthma.  The Board remanded the claim for additional development in May 2006, October 2007, and January 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's asthma has required inhalational bronchodilator therapy on a daily basis, with moderate corticosteroids.  Pulmonary function test findings taken pre-bronchodilator show no worse than FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent predicted.  He has not had episodes of respiratory failure or daily use of high dosage corticosteroids or immunosuppressive therapy.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for an increased rating of 60 percent, but not higher, for asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Respiratory disorders are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2010).

The Veteran is currently in receipt of a 30 percent disability rating under Diagnostic Code 6602, which pertains to bronchial asthma.  The Board has considered the applicability of other diagnostic codes, but as the Veteran has not been diagnosed with any pulmonary disorder other than bronchial asthma, the Board finds that Diagnostic Code 6602 is the most appropriate diagnostic code for rating the Veteran's disability.  Specifically, the Veteran is already in receipt of a rating for pharyngitis, and that rating is not currently on appeal.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 6602.

During the pendency of the appeal, 38 C.F.R. § 4.96 was amended, effective October 6, 2006.  The revision provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840- 6845, post-bronchodilator studies are required.  It further provides circumstances where values pre-bronchodilator values may be used.  Because the Veteran's disability is rated under Diagnostic Code 6602, the changes in the regulation do not apply to this claim.  Thus, pre-bronchodilator values may be used.

Diagnostic Code 6602 provides for a 30 percent rating where pulmonary function tests (PFTs) show any of the following:  FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where PFTs show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

On October 2000 PFT pre-bronchodilator testing revealed a FEV-1 of 71 percent predicted and a FEV-1/FVC of 120 percent predicted.  The Veteran reported occasional wheezes and ronchi with a non-productive cough.  He was occasionally awoken by a cough, one to two times per week.  Albuterol had improved his asthma condition.  In March 2001, August 2001, February 2002, and June 2002, he reported ongoing chest congestion, cough, ronchi, and wheezing with some phlegm.

On June 2002 VA examination, PFT pre- bronchodilator testing revealed a FEV-1 of 60.4 percent predicted and a FEV-1/FVC of 81 percent.  The interpretation was a normal spirometry, with moderate air trapping and increased airway resistance, when compared to a study in April 2000.  The Veteran reported asthma attacks that occurred sporadically about once per month and were controlled with an Albuteral inhaler.  

Private treatment records show that beginning in 2002, the Veteran was prescribed a moderate dosage of Advair, 250/50.  In March 2003, PFT pre-bronchodilator testing revealed a FEV-1 of 55 percent predicted and an FEV-1/FVC of 123 percent predicted.  In August 2004, PFT pre- bronchodilator testing revealed a FEV-1 of 56 percent predicted and an FEV-1/FVC of 117 percent predicted.  In December 2005, PFT pre-bronchodilator testing revealed a FEV-1 of 61 percent predicted and an FEV-1/FVC of 122 percent predicted. 

VA treatment records dated until May 2006 show that the Veteran's asthma was stable.  

On June 2006 VA examination, the Veteran reported that he experienced an asthma attack about once per month with manifestations lasting for approximately one week.  He used Advair twice per day, which contained a corticosteroid.   Pre-bronchodilator testing revealed a FEV-1 of 72 percent predicted and an FEV-1/FVC of 75 percent predicted.  

October 2006 private pre-bronchodilator testing revealed an FEV-1 of 78 percent predicted and an Fev-1/FVC of 75 predicted.  In October 2007, PFT pre-bronchodilator testing revealed an FEV-1 of 59 percent predicted and an FEV-1/FVC of 123 percent predicted.  

On January 2008 VA examination, the Veteran reported that about five times per year he needed urgent evaluations for his asthma attacks.  At those times, he would go to his pneumologist's office and had also gone to the emergency room for respiratory therapies and intravenous medications.  His last urgent visit was in October 2007 and his condition had been stable since then.  He used a bronchodilator daily and an anti-inflammatory daily.  Pre-bronchodilator testing revealed an FEV-1 of 80 percent predicted and an FEV-1/FVC of 109 percent predicted.  The examiner indicated that the Veteran was not using a corticosteroid for treatment.

July 2010 private PFT pre-bronchodilator testing revealed a FEV-1 of 51.4 percent predicted and an FEV-1/FVC of 123 percent predicted. 

In this case, the Board finds it to be significant that beginning in 2002, the Veteran consistently prescribed a moderate dosage of Advair, 250/50, which, as was stated by the June 2006 VA examiner, is a corticosteroid.  The prescription was provided to the Veteran at each visit with his private pneumologist, and the Veteran has stated on VA examination that he used Advair on a daily basis.  Accordingly, because it appears that the Veteran asthma is treated a systemic corticosteroid at the very least three times per year, and has been doing so since at least 2002, he is entitled to a higher 60 percent rating.  Because it appears that the Veteran's asthma has remained unchanged throughout the pendency of the appeal, as is evidenced by his regular treatment from his private physician, and that he has remained on the same dosage of Advair for the majority of the appeal, the Board finds, in giving the benefit of the doubt to the Veteran, that the 60 percent rating is warranted throughout the appeal period.  The Board notes that on June 2002 PFT testing, it was noted that there had been significant changes since the 2000 PFT results in the way of increased airway obstruction, indicating a worsening in the Veteran's condition in the interim period.

With regard to whether the Veteran is entitled to a rating higher than 60 percent, the Board finds that he is not, as the evidence does not show that his FEV-1 or FEV-1/FVC was less than 40 percent, nor has the evidence demonstrated that he suffers from bouts of respiratory failure.  Though the Veteran stated that he has been admitted to the emergency room for his asthma, he has not submitted any records showing that to be the case, nor is there any indication that those visits were for respiratory failure.  Finally, the evidence does not show that the Veteran's asthma required daily use of high dose corticosteroids or immunosuppressive medications, as his Advair prescription has remained in the moderate range.  There is no other indication in the record that the Veteran requires high dosage corticosteroids or immunosuppressive medication for his asthma.  Accordingly, the Board finds that a 100 percent rating is not warranted in this case.

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's asthma, but findings supporting a higher rating have not been documented.  In addition, it has not been shown that the service-connected disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran has not been entitled to a 60 percent rating, but no higher, throughout the pendency of the appeal.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2002, May 2006, and November 2007; a rating decision in September 2002; a statement of the case in September 2003, and a supplemental statements of the case in March 2007 and August 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained multiple medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.







ORDER


An increased 60 percent rating, but not higher, for bronchial asthma is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


